Citation Nr: 1035629	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-41 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department 
of Veterans Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1960.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Medical Center that 
determined that the Veteran was ineligible for enrollment.

When this case was previously before the Board in March 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.

The Veteran was scheduled for a Travel Board hearing before a 
Veterans Law Judge at the RO in August 2010, but failed to report 
for the hearing without explanation.  He has since made no 
request for another hearing.  Accordingly, the Board will proceed 
to a decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009) (failure to appear 
for a scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  The Veteran filed his initial application for enrollment in 
VA's healthcare system in December 2003 (after January 17, 2003).

2.  VA placed the Veteran in priority category 8 under 38 C.F.R. 
§ 17.36(b)(8) when processing his application for enrollment in 
VA's healthcare system.

3.  The Veteran does not have a service-connected disability and 
his income exceeds the income thresholds and relaxed income 
thresholds for enrollment in VA's healthcare system.


CONCLUSION OF LAW

The eligibility requirements for enrollment in the VA healthcare 
system are not met.  38 U.S.C.A. § 1705 (West 2002 & Supp. 2010); 
38 C.F.R. § 17.36 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004). 

The record reflects that the Veteran was provided VCAA notice in 
May 2009, after the denial of enrollment in the VA healthcare 
system.  Although the May 2009 notice was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  The Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set 
forth in more detail below, the facts in this case are not in 
dispute and the Veteran's claim for entitlement to basic 
eligibility for enrollment in the VA healthcare system must be 
denied as a matter of law.  Thus, any VCAA notice deficiency or 
development action is harmless error.

As noted in the Introduction, the Veteran's claim was remanded in 
May 2009.  The purpose of this remand was to obtain the Veteran's 
application for benefits (VA Form 10-10EZ), send the Veteran 
appropriate VCAA notice, schedule the Veteran for a Travel Board 
hearing unless with he withdrew his request, and obtain the 
Veteran's claims file.  

The record includes the Veteran's complete claims file as well as 
his Form 10-10EZ.  In addition, the record reflects that the 
Veteran was mailed appropriate VCAA notice in May 2009.  The 
Veteran did not respond to a June 2010 letter requesting him to 
confirm his appearance at an August 2010 hearing, and did not 
appear for the hearing.  In this case, the Board is satisfied 
that VA has satisfied the duty to assist, and that the remand 
instructions were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a veteran must be enrolled in the VA healthcare system 
as a condition for receiving medical benefits.  38 C.F.R. § 
17.36(a).  

A veteran may apply to be enrolled in the VA healthcare system at 
any time; however, a veteran who wishes to be enrolled must apply 
by submitting a completed VA application for health benefits to a 
VA medical facility.  38 C.F.R. 
§ 17.36(d).

The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities.  
Veterans who do not have any service-connected disabilities are 
assigned the lowest priority, or category 8.  38 C.F.R. § 
17.36(b).

Upon receiving a completed VA Form 10-10EZ, VA determines if the 
Veteran is in a priority category that is eligible for 
enrollment.  If a veteran is not found to be in a priority 
category that is eligible for enrollment, he will be notified.  
38 C.F.R.          § 17.36(d)(2).  There are eight categories for 
which a veteran may qualify.  

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service-connected 
disabilities.  

Category (3) is for veterans who are former prisoners of war; for 
veterans awarded the Purple Heart; for veterans with a single or 
combined rating of 10 percent or 20 percent based on one or more 
service-connected disabilities; for veterans who were discharged 
or released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who receive 
disability compensation under 38 U.S.C.A. § 1151; veterans whose 
entitlement to disability compensation is suspended pursuant to 
38 U.S.C.A. § 1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for in the 
judgment or settlement described in 38 U.S.C.A. § 1151; for 
veterans whose entitlement to disability compensation is 
suspended because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating level 
due to multiple noncompensable service-connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension based 
on their need for regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
determined to be catastrophically disabled by the Chief of Staff 
(or equivalent medical official) at the VA facility where they 
were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of necessary 
care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or of 
World War I; for veterans solely seeking care for a disorder 
associated with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness associated 
with service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998; and for veterans 
with noncompensable service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United States 
the applicable co-payment determined under 38 U.S.C.A. § 1710(f) 
and 1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits established by 
the Department of Housing and Urban Development for the fiscal 
year that ended on September 30 of the previous calendar year.  
See 42 U.S.C.A. § 1437a(b)(2).

Finally, category (8) is for veterans not included in the other 
priority categories  and specifically applies to nonservice-
connected veterans and service-connected veterans assigned a 
noncompensable rating.  38 C.F.R. § 17.36(b).  

Veterans who apply for enrollment on or after January 17, 2003, 
and who are assigned to Priority Group 8, will not be accepted 
for enrollment.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 
2670-73 (Jan. 17, 2003) (regarding the Secretary's 
decision to restrict enrollment to veterans in Priority Group 8 
not already enrolled as of January 17, 2003, in light of VA's 
limited resources).  

Analysis

In December 2003, the Veteran filed his claim for healthcare 
benefits using the VA Form 10-10EZ, Application for Health 
Benefits.  The Board notes that although the Veteran has 
submitted claims for service connection, those claims were denied 
and thus he is not service connected for any disability.   In a 
December 2003 decision, the Huntington, West Virginia VA Medical 
Center  notified him of the denial of his claim for health 
benefits, as he had been assigned to "Priority Group 8" and had 
filed his application for such benefits after January 17, 2003.  
In denying enrollment, the VA Medical Center  determined that the 
Veteran did not have a service-connected disability and that he 
did not meet the "low income" thresholds for the possibility of a 
higher priority category.

In his December 2003 application, the Veteran indicated that his 
annual income for the previous year-2002-- was $30,768.  The 
Veteran is married and his spouse's annual income was $40,000.  
This results in a combined income of $70,768.  The Veteran did 
not list any other assets or bank account amounts.  Even after 
deducting total non-reimbursed medical expenses ($2,125), his 
total annual income still far exceeded the low income threshold.  
For calendar year 2009, the VA national income threshold was 
$35,284 or less for a non-service-connected veteran with one 
dependent.  The geographic income threshold for the Veteran was 
$30,700 or less for a non-service-connected veteran with one 
dependent.  See http://www.va.gov/healtheligibility/eligibility .  
As a result, the Veteran's income exceeds the means test income 
thresholds (either the VA national income threshold or the 
geographical income threshold).  Previous calendar years had 
income thresholds no higher than these levels.

The regulations pertaining to eligibility for enrollment in the 
VA healthcare system were amended, effective June 15, 2009.  In 
particular, the amendments established additional sub-priorities 
within enrollment priority category 8 to allow for the enrollment 
of priority category 8 veterans whose income exceeds the current 
means test and geographic means test income thresholds by 10 
percent or less.  38 C.F.R. § 17.36 (2009); Expansion of 
Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 
22834 (May 15, 2009).

Even with consideration of the relaxed income thresholds, the 
Veteran's income exceeds the thresholds.  For calendar year 2009, 
the VA national priority category 8 relaxation income threshold 
was $38,812 or less for a non-service-connected veteran with one 
dependent.  The geographic income threshold for the Veteran was 
$33,770 or less for a non-service-connected veteran with one 
dependent.  

The Board considered the Veteran's contention that he was 
previously enrolled in the VA health care system in 1985 and thus 
should be considered eligible for VA health care benefits at the 
present time.  Even if the Veteran were to show that he received 
treatment in 1985, there is no provision in the law for 
entitlement on the basis of prior treatment.  Thus, the Veteran's 
argument is without legal merit.  Also, a February 2004 letter 
from the VA Medical Center reflects that while the Veteran was 
previously enrolled, he was not actively receiving care and he 
did not take the proper steps to continue his enrollment when 
required.

Finally, regardless of the Veteran's contentions, the Board is 
bound by the applicable statutes and regulations.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 (2009).  Therefore, 
the Board must consider the evidence and facts of the case in 
accordance with applicable statutes and VA regulations pertaining 
to eligibility for enrollment in the VA healthcare system.  Here, 
the facts are not in dispute--the Veteran does not have a 
service-connected disability, he does not meet the income 
thresholds according to the information he provided, and he did 
not file for enrollment until after January 17, 2003.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement of the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to eligibility for enrollment in the Department of 
Veterans Affairs healthcare system is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


